DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07-07-2021 have been fully considered but they are not persuasive. 
Applicant argues that Moulsley or any such combination with Kim, Xiong and Mizusawa only describes a request for CSI resources using a RACH message as opposed to transmitting a CSI report using a RACH message and therefore fails to teach transmitting a CSI report in conjunction with a RACH procedure and further is silent as to the CSI report being sent in a first step of a RACH procedure as recited in independent claim 1 (Remarks, pg.10, lines 14- 22).
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and particularly in the prior art of Moulsley, ¶0055-0056 recites a ‘channel state message’ comprising one or more of . 
The applicant further argues that neither Xiong nor Mizusawa teach or suggest RACH procedures at all, and therefore, Xiong and Mizusawa cannot teach or suggest at least the above-recited claim feature of independent claim 1 (Remarks, pg.10, lines 27-29, pg.11, lines 7-16).
The Examiner respectfully disagrees.
Xiong is relied on curing the deficiencies of Kim and Moulsley of the downlink transmission and the random access request message being transmitted in a radio frequency spectrum band while Mizusawa cures the deficiency of Kim, Moulsley and Xiong of receiving in accordance with the initial request message, a response message of the random access procedure where the response message is based at least in part on the CSI report. Therefore the limitation of RACH procedures which is initially established by Kim and Moulsley is not necessarily relied on in the teachings of Xiong and Moulsley
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore based on this argument the 103 rejection of claim 1, 13 and 17 and their respective dependents stand.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 4, 5, 7-9, 12, 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20180212739) in view of Moulsley et al (US 20130148611) in view of Xiong et al (US 20160007350) and further in view of MIZUSAWA (US 20190058513).

As to claim 1 and 21 Kim discloses a method for wireless communication, and an apparatus comprising a processor, memory in electronic communication with the processor(Kim- 110, 155 of Fig.15); and instructions stored in the memory and executable by the processor (Kim 116 of Fig.15): receiving, from a base station, a downlink transmission (Kim. S1405 of Fig.14); identifying reference resources in the downlink transmission for computing a channel state information (CSI) report (Kim, 1415 of Fig.14; ¶0240); generating the CSI report based at least in part on the (Kim s1420 of Fig.14); and transmitting the CSI report to the base station (Kim ¶0242, s1425 of Fig.14).
Kim however is silent where the CSI report is transmitted to the base station in an initial request message of a first step of a random access procedure. However in an analogous art Moulsley remedies this deficiency: (Moulsley ¶0054-¶0055- message may comprise a CSI report, a request to send a CSI report; ¶0080-0083- RACH message, ¶0162- 3rd sentence -a UE- imitated request to send a CSI report in addition to the CSI report). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Moulsley with that of Kim for the purpose of sending a CSI report by a signaling mechanism configured by the network a desired which is known on the art (Moulsley- ¶0185- last sentence; ¶0162). 
Kim and Moulsley however are silent where the downlink transmission and the random access request message is transmitted in a radio frequency spectrum band – as interpreted a shared band, an unlicensed/ licensed frequency band or combination thereof. However in an analogous art Xiong remedies this deficiency: (Xiong ¶0036). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Xiong with that of Moulsley and Kim for the purpose of communicating with one or more unlicensed frequency bands as desired which is known in the art (Xiong ¶0038- 1st sentence).
All inventors however are silent where in receiving in accordance with the initial request message, a response message of the random access procedure, the response message based at least in part on the CSI report. However in an analogous art Mizusawa remedies this deficiency: (Mizusawa Fig.17, step s124, ¶0156- 2nd sentence- BS 100 then transmits CSI-RS information and a CQI report configuration to the terminal apparatus 200 through RRC signaling (step S124) Fig.19, s324 and 328- sending a response message S328 to the CSI report S324) 
(Mizusawa ¶0156- 2nd sentence).

As to claim 4 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein receiving the downlink transmission comprises: detecting a subframe transmitted by the base station (Kim ¶0238- last sentence; ¶0240- 2nd sentence).

As to claim 5  the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein the CSI report comprises a channel quality indicator (Kim ¶0241- 2nd sentence), or a precoding matrix indicator, or a rank indicator, or a combination thereof.

As to claims 7 and 23 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein generating the CSI report further comprises: processing the reference resources to obtain a reference signal; and calculating CSI to be included in the CSI report based at least in part on the reference signal (Kim s1415 and s1420 of Fig.14; ¶0241-¶0242).

As to claim 8 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 7, wherein the reference signal is one or more of a dedicated reference signal, a cell-specific reference signal, or a CSI reference signal (Kim ¶0188- 1st sentence).

As to claims 9 and 24 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, further comprising: indicating in the initial request message of the  (Kim s1415 of Fig.14) 

As to claim 12 the combined teachings of Kim, Moulsley, Xiong and Mizusawa discloses the method of claim 1, wherein the radio frequency spectrum band comprises a shared radio frequency spectrum band (Xiong ¶0026- 3rd sentence- the eNB 105 may communicate with the UE 130 in both an LTE licensed spectrum LTE unlicensed spectrum).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong, in view of Mizusawa and further in view of Sayana et al (US 20130308572).

As to claim 3 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method of claim 1 however silent with regard to receiving a connection pre-establishment message from the base station, wherein identifying the reference resources comprises decoding an information block included in the connection pre-establishment message, wherein the information block comprises an indication that identifies the reference resources to be used to generate the CSI report.  However in an analogous art Sayana remedies this deficiency; (Sayana ¶0183- last sentence). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Sayana in the combined invention of Kim Moulsley, Xiong and. Mizusawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, decoding SIBs (Sayana ¶0087). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong in view of Mizusawa and further in view Chun et al (US 20140301238).

As to claim 6 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method of claim 1, however silent wherein the reference resources comprise a dedicated reference signal used for downlink synchronization with the base station. Chun however remedies this deficiency in an analogous art: (Chun ¶0101-primary synchronization signal (PSS)). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Chun in the combined invention of Kim Moulsley  Xiong and Mizusawa. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, deriving a CQI (Chun ¶0101- 1st sentence). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 10-11, and 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Moulsley in view of Xiong, in view of a Mizusawa and further in view Hwang et al (US 20150208402)

As to claim 10 and 25 the combined teaching of Kim, Moulsley, Xiong and Mizusawa disclose the method and apparatus of claims 1 and 21 respectively, however silent where: determining that a response message of the random access procedure has not yet been received in response to the initial request message of the random access procedure; and retransmitting the initial request message of the random access request message to the base station in the radio frequency spectrum band. However in an analogous art Hwang remedies this deficiency: (Hwang ¶0156-0157). 
 (Hwang ¶0157). (; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claims 11 and 26 the combined teachings of Kim, Moulsley, Xiong, Mizusawa and Hung disclose the method and apparatus of claims 10 and 25 respectively, further comprising: calculating an updated CSI report, wherein the retransmitted initial request message of the random access procedure comprises the updated CSI report (Hwang ¶0156- new format).

Claim 13- 20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Moulsley in view of Kim and in view of Xiong and further in view of Mizusawa.

As to claims 13 and 27 Moulsley discloses a method and an apparatus for wireless communication, receiving, from a user equipment (UE), an initial request message of  first step of a random access procedure including a CSI report (Moulsley ¶0080-0083- RACH message, ¶00185- 1st sentence); identifying channel state information (CSI) based at least in part on the CSI report included in the random access request message (Moulsley ¶0183- 0184); 
Moulsley however is silent with regard to the apparatus comprising a processor; memory in electronic communication with the processor and transmitting, to the UE, a response message of the random access procedure based at least in part on the identified CSI. However in an analogues art Kim remedies this deficiency: (Kim, 105, 180, 185 of Fig.15; Kim ¶0097- 2nd sentence, s820 of Fig.8). Therefore it would have been obvious to one of ordinary skills in the art at the time the (Kim ¶0096-2nd sentence).
Moulsley and Kim however are silent where the request message of the random access procedure is received in a radio frequency spectrum band- as interpreted a shared band, an unlicensed/ licensed frequency band or combination thereof. However in an analogous art Xiong remedies this deficiency: (Xiong ¶0036). Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Xiong with that of Yang and Kim for the purpose of communicating with one or more unlicensed frequency bands as desired which is known in the art (Xiong ¶0038- 1st sentence).
All inventors however are silent where in receiving in accordance with the initial request message, a response message of the random access procedure, the response message based at least in part on the CSI report. However in an analogous art Mizusawa remedies this deficiency: Mizusawa Fig.17, step s124, ¶0156- 2nd sentence- BS 100 then transmits CSI-RS information and a CQI report configuration to the terminal apparatus 200 through RRC signaling (step S124). 
Therefore it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Mizusawa with that of Moulsley, Kim and Xiong for the purpose of transmitting CSI-RS information and a CQI report configuration to the terminal determining channel state information to a terminal (Mizusawa ¶0156- 2nd sentence).

As to claim 14 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 13, further comprising: communicating with the UE in the radio frequency spectrum band based at least in part on the identified CSI (Kim, s820; ¶0097-the eNB transmits a random access response message …to the UE (S820); s1415 of Fig.14; ¶0241-¶0242).

As to claims 15 and 28 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method and apparatus of claims 13 and 27 respectively, further comprising: transmitting a downlink transmission in the radio frequency spectrum band, the downlink transmission comprising reference resources to enable the UE to generate the CSI report (Kim, 1415 of Fig.14; ¶0240; Yang ¶0045- 1st sentence; ¶0070- 5th sentence).

As to claims 16 and 29 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method and apparatus of claims 15 and 28 respectively, wherein transmitting the
downlink transmission comprises: matching a rate of a physical uplink control channel to a rate of the reference resources (Xiong ¶0073- last sentence).

As to claim 17 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 15, wherein transmitting of the downlink transmission comprises: generating the downlink transmission to include an information block indicating that CSI reporting is enabled (Kim ¶0039).

As to claim 18 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 17, wherein the information block indicates wideband reporting, sub-band reporting, or UE-selected sub-band reporting (Kim ¶0038- 2nd to last sentence).

As to claim 19 and 30 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses  the method and apparatus of claims 13 and 27 respectively, further comprising: processing the request message of the random access procedure to identify a CSI report indicator indicating (Moulsley ¶0080-0083- RACH message).

As to claim 20 the combined teachings of Moulsley Kim, Xiong and Mizusawa discloses the method of claim 13, wherein the radio frequency spectrum band comprises a shared radio frequency spectrum band (Xiong ¶0036).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462